EDGERTON, Associate Justice.
This is an appeal from a judgment of the District Court dismissing appellant’s suit.
Appellees were mortgagees under a bond and mortgage dated June 23, 1932, in the principal sum of $6,800. The mortgage covered real estate in Pennsylvania, and was executed there by Cecil B. Pascoe. By May 10, 1939, when this complaint was filed, appellees had collected over $12,000. This is a suit for an accounting of the sums collected.
Pascoe, the mortgagor, died a resident of Pennsylvania, where his estate is being administered. His administrator is not a party to this suit.1 Plaintiff-appellant is the executrix of the estate of the mortgagor’s mother, now deceased, who was his sole heir and next of kin. Under the laws of both the District of 'Columbia2 and Pennsylvania3 the mortgagor’s administrator was a necessary party to this suit. The complaint was rightly dismissed.
Affirmed.

 His original administrators were named as defendants, but were not served with process and did not appear.


 D.C.Code 1940, §§ 20 — 501, 20-505; Kashouty v. Deep, — App.D. C. —, 126 F.2d 233.


 Purdon’s Penn.Stat.Ann., Tit. 20, § 772, as amended July 2, 1937, P.L. 2755, § 2; Craig v. Blau, 288 Pa. 547, 136 A. 860.